DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, claim 8-10 in the reply filed on 02/10/2022 is acknowledged.
Based on page 4 of Requirement for Election/Restriction on 12/10/2021.
 If Species II is selected, claims 8-10-11 and 17-19 will be examined.
Therefore, claims 12-16 should be withdrawn and will be rejointed when claim 11 is allowed. Claims 1-7 should be cancelled.
Claim Objections
Claim 8 is objected to because of the following informalities:  “Vehicle comprising: electronic system” in line 1, should be “A vehicle comprising: an electronic system”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, are rejected under 35 U.S.C. 103 as being unpatentable over Atluri et al. (US 2018/0050685), in view of Endo et al. (US 2018/0120841).
Regarding claim 11, Atluri discloses a method of powering electronic systems [136, par 0021-0022] of a vehicle [10, Fig. 1] including an autonomous vehicle [electric power steering (EPS), par 0040] (stack), comprising: providing power from at least one battery [134] at a first voltage level [low voltage 12V] to a starter of a belt-driven starter generator [122,140, par 0028]; providing at least one output of the belt-driven starter generator at a second voltage level [high voltage, par 0019-0020] to the (electronic systems) system load [par 0023]; DC-DC converting, using at least one DC-DC converter [138], the at least one output at the second voltage level to at least one output at the first voltage level [par 0022]; and distributing power at the first voltage level from the at least one battery and the at least one DC-DC converter to the electronic systems [par 0021-0023, 0040].
Atluri does not explicitly discloses an autonomous vehicle stack.
Ando teaches a control system of an autonomous vehicle [Fig. 1] comprises an electrical load is connected to the voltage controller 29 of the alternator 26 through a change-over switch and the starting switch 41, the auxiliary 30 includes an ignition plug, an air compressor, an actuator of door window, lighting devices, an electric oil pump 34, 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the autonomous vehicle stack as taught by Ando into that of Atluri in order to improve the operation and safety when the first power supply to the safety devices are abnormal or failure, the second power supply will keep the safety devices continuously working.
Regarding claim 17, the combination including Atluri further discloses providing redundant power at the first and second voltage levels to safety critical components of the electronic systems [par 0070].
Regarding claim 18, the combination including Atluri further discloses providing power from the at least one battery at the first voltage level to a first power rail; providing power at the second voltage level to a second power rail; and DC-DC converting voltage between the first and second power rails [see Fig. 1, par 0020-0023].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Atluri et al. and Endo et al., in view of Wood (US 2005/0029867).
Regarding claim 19, the combination of Atluri and Ando discloses all limitations of claim 18 above, and Atluri further discloses comprising a first power level distributing power from the first power rail to the electronic systems and a second power level distributing power from the second power rail to the electronic systems, wherein safety 
The combination of Atluri and Ando does not disclose a first power distributor distributing power from the first power rail to the electronic systems and a second power distributor distributing power from the second power rail to the electronic systems.
Wood teaches a control system for a vehicle [Fig. 3C] includes first power distributor [40b] distributing power from the first power rail to the electronic systems [32] and a second power distributor [40d] distributing power from the second power rail to the electronic systems [par 0041-0049].  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Wood into that of the combination of Atluri and Ando in order to provide power to the electronic system more efficient and reliable.
Allowable Subject Matter







Claims 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 8 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “a first DC-DC converter that converts the output of the belt-driven starter generator to the first voltage level for powering the electronic systems of the vehicle, a second DC-DC converter that converts provides voltage conversion between the first and second power rails” and in combination with other limitations.
Claims 9-10 depend from claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TOAN T VU/Primary Examiner, Art Unit 2836